DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             MARC MAZO,
                              Appellant,

                                   v.

        SCHOOL BOARD OF BROWARD COUNTY, FLORIDA,
                         Appellee.

                             No. 4D22-1823

                         [December 15, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John B. Bowman, Judge; L.T. Case No. CACE17006297.

  Marc Mazo, Clearwater, pro se.

   Jon Michael Kendrick and Joshua Gottlieb of The Kendrick Law Firm,
Plantation, for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, C.J., WARNER and GERBER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.